 In the Matter of AUTOPOINT COMPANYandINTERNATIONAL MOLDERSAND FOUNDRY WORKERSUNION, LOCAL 223, A. F. OF L.Case No. 13-R-3494.-Decided May 28, 1946Mr. John D. Cook, Jr.,of Chicago, Ill., for the Company.Messrs. George GratzandJoseph Sharp,both of Chicago, Ill., fortheUnion.Mr. Herbert J. Nester,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by International Molders and FoundryWorkers Union, Local 233, A. F. of L., herein called the Union, alleg-ing that a question affecting commerce had arisen concerning the rep-resentationof employees of Autopoint Company, Chicago, Illinois,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before William O.Murdock, Trial Examiner. The hearing was held at Chicago, Illinois,on April 11, 1946. The Company and the Union appeared and partici-pated.All parties were afforded full opportunity to be heard, to exam-ine and cross-examine witnesses, and to introduce evidence bearing onthe issues. The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed All parties were affordedopportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYAutopoint Companyisan Illinoiscorporationhaving itsoffice andplant in Chicago,Illinois,where it is engaged in the manufacture ofmechanical pencils. During the calendar year of 1945, the Company pur-chased raw materials consistingof metals,plastics, leads, erasers, and68 N. L. R B, No. 47.395 396DECISIONSOF NATIONAL LABORRELATIONS BOARDalliedmaterials valued in excess of $100,000,over 50 percent of whichoriginated from sources outside the State of Illinois.During the sameperiod the Companymanufactured finished products valued in excess of$100,000, over 50 percent of which was sold and shipped to points out-side the State of Illinois.The Company admits that it is engaged in commerce within the mean-ing of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDInternationalMolders and Foundry Workers Union, Local 233, is alabor organization, affiliated with the American Federation of Labor,admitting to membership employees of the Company.III.THE QUESTION CONCERNINGREPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of certain of its employees untiltheUnion has been certified by the Board in an appropriate unit.A statement of a Board agent, introduced into evidence at the hearing,indicates that the Union represents a substantial number of employeesin the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV THE APPROPRIATE UNITThe Union urges as appropriate a unit consisting of all employeesof the Company in the molding department, excluding office and clericalemployees, foremen, assistant foremen, and all other supervisory em-ployees.The Company opposes the unit sought by the Union, and con-tends that a plant-wide production and maintenance unit should beestablished.The record discloses that the molding department is 1 of 15 separatedepartments in the plant. There are approximately 17 employees in thisdepartment ; their duties consist chiefly of operating various types ofmolding machines and presses, utilized in the manufacture of plasticbarrels, tips and caps for mechanical pencils. The department is phys-ically segregated from the remainder of the plant; it is under separatesupervision from the other departments; there is no permanent inter-1The Field Examiner reported that the Unionsubmitted 19 cards bearing the names of 13employees listed on the Company's pay roll.There are approximately 17 employeesin the appropriate unit. AUTOPOINT COMPANY397departmental transfer of employees; and the operations performed bythe molders are semi-skilled in nature. Moreover, the Union has limiteditsorganizational activities to the molding department. In view of theforegoing, it is our opinion that the employees of the molding depart-ment are a distinct and homogeneous group which, at this time, mayconstitute a separate unit for collective bargaining purposes.2We find that all employees of the molding department, excluding officeand clerical employees, foremen, assistant foremen, and all or any othersupervisory employees with authority to hire, promote, discharge, disci-pline, or otherwise effect changes in the status of employees, or effec-tively recommend such action, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b) ofthe Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation which hasarisen be resolved by an election by secret ballot among employees in theappropriate unit who were employed during the pay-roll period immedi-ately preceding the date of the Direction of Election herein, subject tothe limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virfue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representativesfor the purposes of collective bargaining with Autopoint Company, Chi-cago, Illinois, an election by secret ballot shall be conducted as early aspossible, but not later than thirty (30) days from the date of this Di-rection, under the direction and supervision of the Regional Director forthe Thirteenth Region, acting in this matter as agent for the NationalLabor Relations Board, and subject to Article III, Sections 10 and 11,of said Rules and Regulations, among employees in the unit found ap-propriate in Section IV, above, who were employed during the pay-rollperiod immediately preceding the date of this Direction, including em-ployees who did not work during said pay-roll period because they wereillor on vacation or temporarily laid off, and including employees inthe armed forces of the United States who present themselves in personat the polls, but excluding those employees who have since quit or beenSeeMatter of Gaylord Bros., Inc.,64 N. L. R. B. 1350, and cases cited therein. 398DECISIONS OF NATIONAL LABOR RELATIONS BOARDdischarged for cause and have not been rehired or reinstated prior to thedate of the election, to determine whether or not they desire to be rep-resented by International Molders and Foundry Workers Union, Local233, A. F. of L., for the purposes of collective bargaining.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Election.